Case 2:19-cv-08612-PSG-JC Document 157-6 Filed 09/14/20 Page 1 of 3 Page ID #:3036




                                 Exhibit D
                                December 19, 2016 Email
   Case
   Case 2:19-cv-08612-PSG-JC
        2:19-cv-08612-CAS-AFMDocument
                              Document157-6
                                        14-5 Filed
                                              Filed09/14/20
                                                    05/08/18 Page
                                                              Page21ofof32 Page
                                                                            PageID
                                                                                 ID#:3037
                                                                                    #:259


Michael Allen

From:                           M L <mei.ling818@yahoo.com>
Sent:                           Monday, December 19, 2016 12:17 PM
To:                             Michael Allen; John Relman; Scott Chang; Jamie Crook
Cc:                             SPMoore@BairdHolm.com
Subject:                        Termination of Representation in Case CV11-0974 (Mei Ling)
Attachments:                    datauri-file.png; RDC - Letter of Termination - December 12, 2016.pdf



... my below Termination letter was held off, with the hope that RDC would cease with the concealment of
specified documents, records, and communications that have been relevant to CV11-0974, and my
interests. The records provided by Michael Allen and RDC on December 18, 2016, remains incomplete. This
serves as notice that RDC will no longer be involved in any further matters with the DOJ and the remaining
CV11-0974 matters.
_____________________________

December 12, 2016


Michael Allen
John Relman
Relman, Dane & Colfax
1225 19th Street N.W. - Suite 600
Washington, D.C. 20036


      RE: Termination of Representation in Case CV11-0974


Attention: Michael Allen and John Relman

By this email I am immediately terminating my legal relationship, attorney-client contract, and / or any
contingency agreement with Relman, Dane & Colfax. I do not wish Relman, Dane & Colfax to represent me in
the case styled United States, ex rel. Mei Ling, et al. v. City of Los Angeles, California, et al., Case No. CV11-
0974 (the “Lawsuit”), or in any related or unrelated matters. By this letter I am completing terminating my
relationship with Relman, Dane & Colfax.

Due to my desire to protect my rights and interests in CV11-0974, it is necessary for me to move
forward without Relman, Dane & Colfax. While not an exhaustive list of why I am terminating the
legal representation of Relman, Dane & Colfax – it is evident that Relman, Dane & Colfax has not
been honest; has not provided me a zealous representation (including in CV11-7774); has never
fully protected my rights and interests – where I have no trust or confidence in your firm. Some
examples include: not responding to my requests for all documents and information; using my work
product to benefit RDC’s and others’ interests ahead of the Relators’ interests - without my
knowledge and in manners that have been contrary to my interests; refusing to inform me of all
communications that RDC had with others about matters relevant to the CV11-0974 Lawsuit.

Baird Holm LLP will continue to represent me in the CV11-0974 Lawsuit. I ask you to immediately send to
Scott P. Moore at Baird Holm LLP – all documents related to the CV11-0974 Lawsuit, and all written
                                                         1
   Case
   Case 2:19-cv-08612-PSG-JC
        2:19-cv-08612-CAS-AFMDocument
                              Document157-6
                                        14-5 Filed
                                              Filed09/14/20
                                                    05/08/18 Page
                                                              Page32ofof32 Page
                                                                            PageID
                                                                                 ID#:3038
                                                                                    #:260
communications and other documents that any person at Relman, Dane & Colfax has exchanged with any
person at HUD, the DOJ, the City of Los Angeles, the CRA-LA, or any other third party that relate to the
CV11-0974 Lawsuit for the time period February 11, 2010 to the present. Please also, notify Scott P. Moore in
writing if you or any person at Relman, Dane & Colfax has verbal communications with any person at HUD,
the DOJ, the City of Los Angeles, the CRA-LA, or any other third party that relates to the CV11-0974 Lawsuit
– along with a detailed description of such communications. My Baird Holm LLP attorneys must have these
documents and this information in order to continue to represent me in the CV11-0974 Lawsuit.

If you have any questions, you may send an email to me, but you must copy Scott P. Moore on any such
communications – as Relman, Dane & Colfax no longer represents me. Please do not attempt to contact
Scott P. Moore without including me in any communication.

Sincerely,




                                                      2
